Name: Commission Regulation (EEC) No 2225/85 of 2 August 1985 providing for the grant of private storage aid fixed at a standard rate in advance in respect of carcases, half-carcases, hindquarters and forequarters from adult male bovine animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 8 . 85 Official Journal of the European Communities No L 205/25 COMMISSION REGULATION (EEC) No 2225/85 of 2 August 1985 providing for the grant of private storage aid fixed at a standard rate in advance in respect of carcases , half-carcases , hindquarters and forequarters from adult male bovine animals months ; whereas, in order to improve the efficiency of the scheme, provisions should be laid down enabling the applicants to benefit from an advance payment of the aid subject to a security ; Whereas, in view of the exceptional circumstances in the beef market and in order to encourage operators to make use of private storage it should be provided that, for a limited period, products under a private storage contract should be able at the same time to be placed under the system laid down in Article 5 ( 1 ) of Regul ­ ation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agri ­ cultural products (8) ; whereas, in view of the contrac ­ tual storage periods it is necessary to derogate from Article 11 (2)'of Regulation (EEC) No 798/80 of 31 March 1980 laying down general rules on the advance payment of export refunds and positive monetary compensatory amounts in respect of agricultural products (9), as last amended by Regulation (EEC) No 1663/81 (!0), as to the period during which the products may stay under the system laid down in Regulation (EEC) No 565/80 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Articles 6 (5) (b) and 8 (2) thereof, Whereas, in view of the serious difficulties on the market in beef owing to the extraordinary slaugh ­ terings of adult bovine animals, private storage aid should be granted in respect of such animals. Whereas the provisions of Commission Regulation (EEC) No 1091 /80 (2), as last amended by Regulation (EEC) No 2826/82 (3), should be followed in respect of the grant of private storage aid for beef ; Whereas provisions should be made to ensure that the animals involved be slaughtered exclusively in slaughterhouses which are approved and supervised in accordance with the provisions of Council Directive 64/433/EEC (4), as last amended by Directive 83/90/EEC 0 ; Whereas Article 3 of Council Regulation (EEC) No 989/68 ( ®), as amended by Regulation (EEC) No 428/77 f), provides that, if the market situation so requires, the period of storage may be curtailed or extended ; whereas it is therefore appropriate that, in addition to the amounts of aid granted for a specific storage period, amounts to be added or reduced in the event of that period being extended or curtailed should also be fixed ; Whereas, in order to prevent the financing of normal private storage, it appears desirable to fix high minimum quantities ; Whereas, foreseeable market conditions make it neces ­ sary to provide for storage periods between 9 and 12 Whereas provision should be made for the possibility of reducing the storage period where meat removed from storage is intended for export ; whereas proof that the meat has been exported must be supplied as in the case of refunds, in accordance with Commission Regu ­ lation (EEC) No 2730/79 (n ), as last amended by Regu ­ lation (EEC) No 568/85 (12) ; whereas, except in cases where the stored products are put under a system requiring export in their totality, it is appropriate to provide that, subject to certain conditions, a limited quantity may be withdrawn from store without subse ­ quent export ; whereas provisions should be made for the calculation of aid and the release of security where the storer has not respected certain obligations ; Whereas, for the purposes of the necessary controls, Member States shall take measures to ensure that the products being stored can be identified as originating from male bovine animals ; (') OJ No L 148 , 28 . 6 . 1968 , p . 24. (2) OJ No L 114, 3 . 5 . 1980, p . 18 . , 0 OJ No L 297, 23. 10 . 1982, p . 18 . o OJ No 121 , 29 . 7. 1964, p . 2012/64. 0 OJ No L 59, 5 . 3 . 1983, p . 10 . ( «) OJ No L 169, 18 . 7 . 1968 , p . 10 . 0 OJ No L 61 , 5 . 3 . 1977, p . 17. (8) OJ No L 62, 4. 3 . 1980, p. 5 . 0 OJ No L 87, 31 . 3 . 1980, p . 42. H OJ No L 166, 24. 6 . 1981 , p . 9 . (") OJ No L 317, 12. 12. 1979, p. 1 . 12 OJ No L 65, 6 . 3 . 1985, p . 5 . No L 205/26 Official Journal of the European Communities 3 . 8 . 85 Whereas, in order for the Commission to closely monitor the effect of the private storage scheme, Member States shall communicate the necessary infor ­ mation ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : grams ; it is cut straight to the hip bone and then parallel to the fillet so that this is practi ­ cally free from attached parts of the flank ; or (b) the rear part of the half-carcase cut in the manner known as 'straight' with a minimum of three ribs and a maximum of five ribs and with a minimum average weight of 55 kilograms.  the forequarter shall mean : (a) the front part of the half-carcase cut, in the manner known as 'pistola' with a minimum of five ribs and a maximum of eight ribs and with a minimum average weight of 55 kilograms, the flank being attached to the forequarter ; or (b) the front part of the half-carcase and in a manner known as 'straight' with a minimum of eight ribs and a maximum of 10 ribs and with a minimum average weight of 55 kilograms. 3 . Carcases and half-carcases shall be presented in accordance with point 2 (a) and (b) of Annex II to Regulation (EEC) No 2226/78 ('). Article 1 1 . Applications may be submitted between 5 August and 22 November 1985 for aid for the private storage of one of the presentations of adult male bovine animals defined in Article 2 (2). The amounts of this aid, by tonne of product, bone ­ in, are fixed in the Annex hereto for each for these presentations pursuant to Article 6 ( 1 ) of Regulation (EEC) No 1091 /80 . If the quantities in respect of which contracts have been applied for or the market situation make it advisable, the deadline for the submission of applica ­ tions may be changed. 2. The amount of aid shall be adjusted if the period of storage is extended or reduced. The supplements per month and deductions per day for each of the presentations referred to in Article 2 (2) are fixed in the Annex hereto . 3 . Subject to the provisions of this Regulation, the provisions of Regulation (EEC) No 1091 /80 shall apply. Article 3 1 . The minimum quantity per contract shall be 20 tonnes expressed as bone-in meat. 2. The contract may only cover unboned meat of one of the presentations referred to in Article 2 (2). 3 . Placing in storage must be carried out within 28 days of the date of conclusion of the contract. Article 4 1 . Subject to the provisions laid down in paragraph 2, the contractor may, before placing into store, cut or bone all or part of the products referred to in Article 2 (2), provided that only the quantity for which the contract has been concluded is employed and that all the meat resulting from such operations is placed in store . 2 . If the quantity stored unboned, or, if cut or boned, the quantity of unboned meat employed, is less than the quantity for which the contract was concluded and : (a) not less than 90 % of that quantity, the amount of aid referred to in the second subparagraph of Article 1 ( 1 ) shall be reduced proportionally ; (b) less than 90 % of that quantity, private storage aid shall not be paid. Article 2 1 . Only meat produced in accordance with the provisions of Article 3 (1A) (a) to (e) of Council Direc ­ tive 64/433/EEC shall be eligible for private storage aid. 2 . For the purposes of this Regulation :  the carcase shall have a minimum average weight of 220 kilograms,  the half-carcase shall have a minimum average weight of 110 kilograms,  the hindquarter shall mean : (a) the rear part of the half-carcase cut in the manner known as 'pistola' with a minimum of five cut ribs and a maximum of eight ribs and with minimum average weight of 55 kilo ­ (') OJ No L 261 , 26 . 9 . 1978 , p. 5 . 3 . 8 . 85 Official Journal of the European Communities No L 205/27 3 . In the case of boning : (a) if the quantity placed in a store does not exceed 69 kilograms of boned meat per 100 kilograms of unboned meat employed, private storage aid shall not be payable ; (b) if the quantity placed in store exceeds 69 kilo ­ grams but is lower than 77 kilograms of boned meat per 100 kilograms of unboned meat employed, the aid referred to in the second sub ­ paragraph of Article 1 ( 1 ) shall be reduced propor ­ tionally. 4. No aid shall be granted : (a) for quantities placed in store unboned, or in case of cuting or boning, for quantities of unboned meat employed, in excess of quantities for which the contract was concluded ; and (b) in case of boning, for quantities in excess of 77 kilograms of boned meat per 100 kilograms of unboned meat employed. Article 5 1 . The period of storage shall be either 9 , 10, 11 or 1 2 months, at the storer's option ; the storer shall state his preference at the time of submitting the applica ­ tion referred to in the first subparagraph of Article 1 (!) ¢ 2. After three months of contractual storage a single advance payment of the aid may be made, at storer's request, on condition that he lodges a security equal to the advance payment plus 20 % . The advance payment of the aid shall not exceed the amount of aid corresponding to the contracted storage period. Where quantities under contract are exported in accordance with Article 7 prior to the advance payment the actual storage period for those quantities shall be taken into account when calculating the amount of advance payment. The advance payment of the aid shall be concerted into national currency by applying the representative rate in force on the day of conclusion of the storage contract. 3 . The security referred to in the first subparagraph of paragraph 2 shall be lodged at the applicant's choice either in cash or in the form of a guarantee given by an establishment satisfying criteria fixed by the Member State in which the security is lodged. 4. Without prejudice to Article 8 (2) the security referred to in the first subparagraph of paragraph 2 shall immediately be released when : (a) final entitlement to the sum granted as advance has been established ; or (b) the sum granted, plus 20 %, has been repaid. Article 6 1 . By way of derogation from Article 2 (4) of Regu ­ lation (EEC) No 1091 /80 products being stored under a private storage contract may simultaneously be placed under the system laid down in Article 5 ( 1 ) of Regulation (EEC) No 565/80 . 2. In this case, by way of derogation from Article 1 1 (2) of Regulation (EEC) No 798/80, the period referred to in that Article shall be 12 months. 3 . For the purposes of paragraph 1 , where a private storage contract is concluded for a quantity which consists of several lots which are placed in storage on different dates, each of the said lots may ,be the subject of a separate payment declaration . A payment declara ­ tion, as referred to in Article 2 of Regulation (EEC) No 798/80, shall be submitted for each lot on the day of its entry into storage . 'Lot' shall be taken to mean a quantity which is placed in storage on a given day. Article 7 1 . On the expiry of a storage period of two months, stored meat under a contract may be fully for partly withdrawn from store, subject to a minimum quantity, provided that within 60 days following its removal from storage :  the meat has left the Community's territory within the meaning of Article 9 (2) of Regulation No 2730/79, or  the meat has reached its destination in the cases referred to in Article 5 ( 1 ) of Regulation (EEC) No 2730/79, or  the meat has been placed in a victualling ware ­ house approved pursuant to Article 26 of Regula ­ tion (EEC) No 2730/79 . 2. The minimum quantity shall be 10 tonnes of product weight. However, where the remaining stored quantity under the contract is less than 10 tonnes of product weight, one further withdrawal operation for export of the remaining quantity or part thereof shall be permitted. Where the withdrawal conditions referred to in the preceding subparagraph are not complied with :  the amount of aid for the quantity withdrawn shall be calculated in accordance with Article 8 ( 1 ), but  15 % of the security referred to in Article 9 shall be declared forfeit in respect of the quantity with ­ drawn . 3 . If the 60 days period is not complied with, the amount of aid for the quantity concerned, calculated in accordance with Article 8 ( 1 ), shall be reduced :  by 15 %, and  by a further 5 % per day exceeding the 60 days period . No L 205/28 Official Journal of the European Communities 3 . 8 . 85 Moreover, 1 5 % of the security referred to in Article 9 and a further 5 % per day exceeding the 60-day period, shall be declared forfeit in respect of the quan ­ tity concerned. 4. If, prior to the end of the contracted storage period, a minimum of 90 % of the meat placed in store under a contract has been exported in the sense of paragraph 1 , the balance may be withdrawn from store prior to the end of the contracted storage period, If withdrawn :  aid shall only be paid for the quantity having been exported, and  the security referred to in Article 9 shall be released only in respect of the quantity having been exported. 5 . For the purposes of the preceding paragraphs proof shall be furnished as in the case of refunds. 6 . The storer shall inform the intervention agency at least two working days before the commencement of withdrawal operations, stating the quantities he intends to withdraw. Where the two-days' obligation is not complied with but where sufficient evidence as to the date of with ­ drawal from store and the quantities concerned has been furnished with the competent authority :  the amount of aid shall be calculated in accordance with Article 8 ( 1 ), but  1 5 % of the security referred to in Article 9 shall be declared forfeit in respect of the quantity concerned. For all other cases where the two-days' obligation is not complied with :  no aid shall be paid under the contract concerned, and  the security referred to in Article 9 shall be declared forfeit in full in respect of the contract concerned. Article 8 1 . Where application has been made of Article 7, the amount of aid shall be reduced, in accordance with Article 1 (2), the first day of removal from storage not being included in the period of storage under contract. 2. Where application has been made of Article 5 (2) prior to the application of Article 7, an amount equal to the difference between the advance payment of aid and the amount of aid calculated by applying para ­ graph 1 and Article 7, shall immediately be recouped from the storer. The security referred to in Article 5 (2) shall be released pro rata to the amount recouped. Article 9 The amount of the security referred to in Article 4 (2) of Regulation (EEC) No 1091 /80 shall be :  115 ECU per tonne in respect of contracts covering carcases or half-carcases, .  150 ECU per tonne in respect of contracts covering hindquarters,  85 ECU per tonne in respect of contracts covering forequarters. Article 10 Member States shall take the necessary measures to ensure identification of the products specified in the Annex, either by means of an indelible mark or by an individual seal on each presentation of the adult male bovine animal concerned. Article 11 Member States shall communicate by telex to the Commission before Thursday of each week the results of the application of Articles 5 (2), 6 ( 1 ) and 7 of this Regulation . Article 12 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 August 1985 . For the Commission Henning CHRISTOPHERSEN Vice-President 3 . 8 . 85 Official Journal of the European Communities No L 205/29 ANNEX Carcases, half-carcases, hindquarters and forequarters from adult male bovine animals identified in accordance with Article 10 Products in respect of which aid is granted Amount of aid in ECU/tonne for a storage period of Amount in ECU/tonne 9 months 10 months 11 months 12 months to be addedper month to be deducted per day (a) Fresh or chilled carcases or half ­ carcases 576 594 612 630 35 0,65 (b) Fresh or chilled hindquarters cut in the manner known as 'pistola' 738 756 774 792 40 0,74 (c) Fresh or chilled hindquarters cut in the manner known as 'straight' 725 743 761 779 40 0,74 (d) Fresh or chilled forequarters cut in the manner known as 'pistola' 414 432 450 468 30 0,55 (e) Fresh or chilled forequarters cut in the manner known as 'straight' 428 446 464 482 30 0,55